DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16500153, entitled: LIGHT-BLOCKING MEMBER AND LIGHT-BLOCKING STRUCTURE, filed on 10/02/2019.  Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimoto et al. (JP 2014108666).
Regarding claim 1, Tsuchimoto discloses a light-blocking member 1 comprising: a substantially rectangular sheet member 5; a bendable and deformable wire 7 that is attached to the sheet member 5 so as to surround an outer peripheral part of the sheet member 5; and handle members 8 that are attached to both ends of one side of the sheet member 5 and that are fixed to the wire 7 (as seen in Fig. 4, i.e. bottom-right figure on pg. 8 of the specification).
	Regarding claim 2, Tsuchimoto discloses the light-blocking member 1, where the handle  members 8 have two engagement members 10,11 that engage with each other while the sheet member 5 and the wire 7 are sandwiched between the two engagement members 10,11 (as seen in Fig. 4).
	Regarding claim 5, Tsuchimoto discloses the light-blocking member 1, comprising locking parts 12,13 that are provided on a first surface side of the sheet member 5 in one of the handle members 8 attached to both ends, and on a second surface side opposite to the first surface of the sheet member 5 in the other of the handle members 8, and that engage with each other.
	Regarding claim 6, Tsuchimoto discloses the light-blocking member 1, comprising a hooked protrusion part 13a provided in one of the handle members 8 attached to both ends; and a locking groove 12a that is provided in the other of the handle members 8, and is locked to the hooked protrusion part 13a by insertion of the hooked protrusion part 13a into the locking groove 12a (as seen in Fig. 5, i.e. top-left figure on pg. 9 of the specification).
	Regarding claim 7, Tsuchimoto discloses a light-blocking structure comprising: the light-blocking member 1; and a shelf part 150 that allows the light-blocking member 1 to be placed thereon (as seen in Fig. 6), where the locking part 12,13 is used as a shelf positioning part that comes into contact with one end of the shelf part 150 (at 151) to determine a position of the light-blocking member 1 on the shelf part 150.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto in view of Shoemaker (U.S. Pub. 20070286013).
	Regarding claims 3-4, Tsuchimoto is discussed above, and discloses the light-blocking member, but fails to teach where the handle members 8 are each formed with a recessed part that specifies a position of a predetermined finger when a user holds the handle member, and where on a surface opposite to the surface on which the recessed part is formed in each of the handle members, a protrusion part that specifies a position of another finger when the user holds the handle member is formed.  Shoemaker teaches a sheet, having handle members with a recessed part and a protrusion part (as seen in Fig. 6 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle members of Tsuchimoto with the recessed and protrusion parts of Shoemaker, in order to allow the handle to have a conforming finger grip, as taught to be desirable by Shoemaker (see discussion in para. [0037], lines 4-5).  


    PNG
    media_image1.png
    295
    401
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Tsuchimoto et al. and Shoemaker above, the Examiner submits the Notice of References Cited (PTO-892), which lists additional relevant prior art.  U.S. Pats. 10160381 to Hernandez Covarrubias et al., 20180222392 to Xiong et al., and 9925855 to Joao, teach covers and sheets for use with vehicles, having various attachment mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-May-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632